Order entered May 22, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00556-CR

                              JASON ALLEN SKINNER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-00955-M

                                           ORDER
        The Court REINSTATES the appeal.

        On April 29, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 20, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the April 29,

2015 order requiring findings.

        We GRANT the May 20, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE